Citation Nr: 0112444	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  99-18 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1954.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The veteran testified at a hearing by videoconference before 
the undersigned acting Member of the Board in a March 2001.  
The hearing transcript is of record.


FINDINGS OF FACT

1.  An unappealed RO decision in December 1993 denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Additional evidence submitted since December 1993 is not 
so significant that it must be considered in order to decide 
fairly the merits of the claim.


CONCLUSION OF LAW

1.  A rating decision in December 1993, which denied 
entitlement to service connection for bilateral hearing loss, 
is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 20.302, 20.1103 (2000).

2. Evidence received since December 1993 is not new and 
material, and the requirements to reopen a claim of 
entitlement to service connection for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA  § 1110 (West 1991 & Supp. 2000).  Sensorineural 
hearing loss which is manifested to a compensable degree 
within one year of separation from service may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(2000).   

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2000).  If 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the claim shall 
be reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a). Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.

In the veteran's case, at the time of the prior final denial 
of his claim by the RO in December 1993, the evidence of 
record included his service medical records and postservice 
medical records.

The service medical records were entirely negative for 
complaints or findings of hearing loss.  At an examination for 
separation from service in March 1954, the veteran's hearing 
was 15/15, or normal, to the whispered and spoken voice.  In 
service, he was treated for malaria.

A VA hospital summary showed that, after his separation from 
service, the veteran was admitted to a VA Medical Center in 
June 1954 for treatment of malaria.  A rating decision in 
August 1954 granted service connection for malaria.

At a Reserves examination in April 1993, audiometric testing 
revealed hearing loss and a diagnosis of hearing loss was 
rendered, approximately 39 years after the veteran's 
separation from service, which was the first diagnosis of 
hearing loss.

The basis of the denial of service connection for hearing loss 
in December 1993 was that there was no competent medical or 
audiological evidence linking postservice hearing loss to the 
veteran's period of active service.

The additional evidence presented and secured since December 
1993 consists of statements and testimony by the veteran and 
reports of VA ear and audiological examinations.

In written statements, the veteran asserted that his current 
bilateral hearing loss was related to taking quinine for 
malaria in the 1950s.  He submitted a copy of an excerpt from 
a medical text which stated that a side-effect of quinine may 
be loss of auditory acuity, due to the effect of the 
medication on cranial nerves.  

At a VA ear examination in July 1998, the only finding was 
scar tissue on the right tympanic membrane.

At a VA audiological examination in July 1998, the pertinent 
diagnosis was bilateral sensorineural hearing loss.

At a personal hearing in March 2001, the veteran testified 
that: he was exposed to loud noise from mortars and artillery 
in Korea; he first noticed that he had hearing loss in 1993, 
at his final Reserves examination; and he believed that his 
current hearing loss was related to noise exposure in service 
and to the use of quinine for service connected malaria in the 
1950s.

The information obtained at the VA examinations about the 
veteran's ears and auditory acuity is not new, as it was of 
record in December 1993 that he had hearing loss diagnosed 
earlier that year.  

The veteran's statement concerning his beliefs about the 
etiology of his current hearing loss are new, but they are not 
material, because, as a layman, he is not qualified to offer 
an opinion on a question of medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492-94 (1992).

The excerpt from the medical text is new but not material, 
because it contains no specific medical or audiological 
information concerning the veteran and it does not state that 
quinine produces chronic, as opposed to acute, effects on 
auditory acuity.  See Sacks v. West, 11 Vet. App. 314, 316-7 
(1998).

In sum, none of the additional evidence is probative as to the 
basis of the prior final denial of the claim.  The additional 
evidence is thus not so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a). 

 

ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for bilateral 
hearing loss is not reopened.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

